

115 HR 5983 IH: Kelsey Smith Act
U.S. House of Representatives
2018-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5983IN THE HOUSE OF REPRESENTATIVESMay 25, 2018Mr. Yoder (for himself, Ms. Jenkins of Kansas, and Mr. Estes of Kansas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to require providers of a covered service to provide location information concerning the telecommunications device of a user of such service to an investigative or law enforcement officer or an employee or other agent of a public safety answering point in an emergency situation involving risk of death or serious physical harm or in order to respond to the user’s call for emergency services. 
1.Short titleThis Act may be cited as the Kelsey Smith Act. 2.Required emergency disclosure of location information to law enforcement or public safety answering pointSection 222 of the Communications Act of 1934 (47 U.S.C. 222) is amended—
(1)in subsection (d)— (A)in paragraph (4), by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively, and adjusting the margins accordingly;
(B)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and adjusting the margins accordingly; (C)in the matter preceding subparagraph (A), as so redesignated, by striking Nothing in this section and inserting the following:

(1)Permitted disclosuresNothing in this section; and (D)by adding at the end the following:

(2)Required emergency disclosure of location information to law enforcement or public safety answering point
(A)Location information requestsNotwithstanding subsections (a), (b), and (c), at the request of an investigative or law enforcement officer or an employee or other agent of a public safety answering point acting on behalf of such an officer, who is acting in the course of the official duties of the officer or agent, a provider of a covered service shall provide to the officer or agent the available location information of a telecommunications device without delay if the officer or agent asserts— (i)that the device was used to place a 9–1–1 call requesting emergency assistance during the preceding 48-hour period; or
(ii)reasonable suspicion that the device is in the possession of an individual who is involved in an emergency situation that involves the risk of death or serious physical harm. (B)Records of disclosed recordsIf an investigative or law enforcement officer, or an employee or other agent of a public safety answering point acting on behalf of such an officer, submits a request for location information to a provider of a covered service under subparagraph (A), the investigative or law enforcement agency employing the officer shall maintain a record of the request that includes each of the following:
(i)The name of the officer or agent making the request (and, in the case of a request made by an agent, the name of the officer on whose behalf the agent is acting). (ii)A description of the request that explains the need for disclosure of location information.
(iii)A declaration that disclosure of location information is needed based on the conditions described in clause (i) or (ii) of subparagraph (A). (C)Hold harmlessNo cause of action shall lie in any court, nor shall any civil or administrative proceeding be commenced by any person or entity, against a provider of a covered service, or its directors, officers, employees, agents, or vendors, for providing location information or assistance in accordance with subparagraph (A) and any regulations promulgated under this paragraph.
(D)Relationship to State law
(i)In generalNothing in this section exempts a telecommunications carrier or a provider of a covered service from complying, in a circumstance described in clause (ii), with any applicable State law that requires the carrier or provider to provide location information of a telecommunications device to an investigative or law enforcement officer or an employee or other agent of a public safety answering point acting on behalf of such an officer in response to a request by the officer or agent. (ii)ApplicabilityA circumstance described in this clause is a circumstance in which the officer or agent—
(I)makes the request while acting in the course of the official duties of the officer or agent; and (II)asserts that the request is made for the purpose of responding to—
(aa)a call for emergency services; or (bb)an emergency situation that involves the risk of death or serious physical harm.;
(2)in subsection (f)(1), by striking subsection (d)(4) and inserting subsection (d)(1)(D); and (3)in subsection (h), by adding at the end the following:

(8)Covered serviceThe term covered service means— (A)a commercial mobile service (as defined in section 332(d)); or
(B)an IP-enabled voice service (as defined in section 7 of the Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615b)). (9)Investigative or law enforcement officerThe term investigative or law enforcement officer has the meaning given the term Investigative or law enforcement officer in section 2510 of title 18, United States Code.. 
